Citation Nr: 1108998	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for otitis media (also claimed as serous otitis).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel  



INTRODUCTION

The Veteran served on active military service from June 1955 to October 1976, including service in Vietnam from April 1968 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in January 2008 by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for otitis media and denied entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In May 2008 the Veteran and his spouse testified at a hearing before RO personnel. A transcript of that hearing is of record.

In May 2010, the Board remanded this matter to the RO to afford due process and for other development.  Following its completion of some of the Board's requested actions, the RO continued the denial of the Veteran's claims (as reflected in a September 2009 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The issue of entitlement to service connection for otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran's service-connected disabilities include chronic urticaria and idiopathic dermatographism rated as 60 percent disabling; tinnitus rated as 10 percent disabling; right knee arthritis rated as 10 percent disabling; degenerative change and bursitis, right shoulder, rated as 20 percent disabling; chronic sinusitis with related headaches rated as 10 percent disabling; and right ear hearing loss rated as 10 percent disabling.  

3.  Competent medical evidence does not indicate that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his TDIU claim in August 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in October 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in October 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran and his representative, service treatment records and post-service VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been afforded multiple VA examinations to determine the nature and severity of his service-connected disabilities. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The Veteran contends that he is entitled to a TDIU rating, as his service-connected skin disorder, in particular, renders him unemployable.

His service-connected disabilities consist of chronic urticaria and idiopathic dermatographism rated as 60 percent disabling; tinnitus rated as 10 percent disabling; right knee arthritis rated as 10 percent disabling; degenerative change and bursitis, right shoulder, rated as 20 percent disabling; chronic sinusitis with related headaches rated as 10 percent disabling; and right ear hearing loss rated as 10 percent disabling.  The combined disability rating is 80 percent effective June 4, 2010.

Thus, the Veteran meets the rating criteria outlined above for consideration of a total rating under 38 C.F.R. § 4.16(a), and the determinative issue is whether he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

During a May 2004 VA skin examination, the Veteran reported that he retired from the military after serving 21 years.  After his retirement from the military, he worked for 18 years at Federal Cartridge Corporation, leaving only when the factory closed in 1995.  He then drove a truck for three years and fully retired in 1998.  The Veteran reported he had itching due to his service-connected disorder daily, and that his medication makes him too drowsy to function during the day so he only takes it in the evening.  

In a formal TDIU claim dated in September 2007, the Veteran reported he was unemployable due to his urticaria, that he became too disabled to work in October 1995, and that he has a high school education.  

In October 2007, the RO attempted to obtain employment information from the Veteran's previous employer, Federal Cartridge Corp.;  however, a November 2007 response indicates that the Veteran was unable to be located in their system.  

During a November 2007 VA general medical examination, the examiner opined that the Veteran's bilateral knee disorder was not related to service.  Furthermore, with respect to the Veteran's multiple medical problems, he is unable to proceed with secure gainful employment.  

During a May 2008 RO hearing, the Veteran again asserted that he is unemployable due to his skin condition and that his medication makes him drowsy; so he is not safe driving a truck. 

In a December 2008 statement, the Veteran asserted that he is unable to hold full-time employment due to his skin disability, right knee arthritis, chronic sinusitis, and headaches. 

In a February 2010 letter, the Veteran stated he needed major dental work, but that he needed to be 100 percent service connected for dental work.  

In a formal TDIU claim dated in June 2010, the Veteran indicated that he was unemployable due to his nonservice-connected myasthenia gravis.  

During a July 2010 VA joints examination, the examiner noted that his right shoulder degenerative joint disease and bursitis caused significant effects on the Veteran's usual occupation.  It was noted he had decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and pain.  

During a September 2010 general medical examination, the Veteran complained of daily pruritus and hives, constant right shoulder pain with flare-ups nightly, constant achy pain in his right knee, headaches every couple of days, and no sinus infections for the past few years.  The Veteran also stated that he has myasthenia gravis which is treated and stable with medication.  He reported he last worked part-time approximately three years ago driving a truck and delivering packages for one year.  He retired in 1995 as a security person for Army ammunition after 16 years of service.  He indicated he is currently is unable to work secondary to side effects of daily diarrhea due to his treatment for myasthenia gravis, and due to the chronic pain in his knees and shoulders.  After a physical examination, the examiner determined that the Veteran can perform work in the sedentary category which includes no lifting, pushing, or pulling greater than 10 pounds, no prolonged standing or walking, no repetitive kneeling or squatting, and no overhead lifting.  The examiner stated that with limitation of sedentary work the Veteran is able to work in his chosen profession.  Further, the limitations based on the Veteran's severe bilateral knee osteoarthritis and right shoulder degenerative joint disease.  

Upon review of the history of the Veteran's service-connected disabilities the Board finds that competent medical evidence of record does not show that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Although the July 2010 VA examiner determined that the Veteran's right shoulder disorder caused significant affects on his employment, there was no indication that the disability precluded employment, or renders him unemployable.  The September 2010 VA physician found, after an examination of all of the Veteran's disabilities, that the Veteran was capable of sedentary work.  Furthemore, there is no objective medical evidence that the Veteran retired from employment due to his service-connected disabilities.  The Board recognizes that the Veteran's service-connected disabilities affect his ability secure or follow a substantially gainful occupation.  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as 80 percent disabled.  

The record further reflects that the Veteran suffers from multiple nonservice-connected disabilities including left knee arthritis, myasthenia gravis, and left shoulder pain.  In both the September 2010 VA examination and his June 2010 claim, the Veteran asserted he was unemployable due to his nonservice-connected myasthenia gravis and the effects of its treatment.  In addition, evidence of record notes that the Veteran has not attempted to obtain employment since his retirement in 1998.  Consequently, the Board concludes that a preponderance of the evidence supports the decision that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2010).  Therefore, the evidence does not support the assignment of a TDIU rating.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

The Veteran contends he is entitled to service connection for bilateral otitis media because he has continued to have fluid draining from his ears since he was first treated for otitis media during military service.

The May 2010 Board remand directed the AMC/RO to schedule the Veteran for a VA examination to determine the etiology and date of onset of any otitis media.  The claims file contains a VA medical opinion dated in July 2010, but the opinion does not indicate if the claims file was reviewed, does not include references to pertinent medical evidence as specified in the May 2010 remand, and does not contain a full medical examination or rationale for opinions given.  The Court has specifically mandated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. 268 (1998).

Therefore, the AMC/RO should schedule the Veteran for an additional VA ear diseases examination and medical opinion to determine whether he has any residuals of in-service otitis media.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shoulder schedule the Veteran for a VA ear disease examination to evaluate the current nature and the etiology of his claimed bilateral otitis media disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for a review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Ear Disease, changed on April 30, 2007.

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner should list all diagnosed ear disorders found on examination and is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current ear disorder was directly caused or aggravated by military service, including in-service treatment for otitis media.  The examiner is requested to provide an explanation as to whether it is typical for ear canals and tympanic membranes to appear normal and with no residual scarring status post three right tympanoplasties.  Sustainable reasons and bases (medical analysis and rationale) are to be included with any opinion, including a discussion of any alternative etiology of any right or left ear disorder.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


